Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
The Amendment filed on 6/21/2022 has been entered.  Claims 21-40 are pending in the application. The Examiner has acknowledged that claim 29 is canceled and claims 21, 28 and 35 are amended. Claims 21-28 and 30-40 remain pending and under examination.  Applicant amendments to the Claims have not overcome the 102 rejection previously set forth in the Non-Final Office Action mailed 5/27/2022. 

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but are not persuasive. Upon further examination of the primary reference, the 102(a) rejection is maintained.
The Applicant argues, on pp.10-14:
On p. 12 (top), “Although…nothing in Levien teaches that representations of the devices in the images captured by one or more of devices 102, 110, 112, or 116 themselves may be selected to select of the devices 102, 110, 112, or 116…”;
On p. 12 (middle), “Independent claim 35, although of a different scope from claim 21, includes elements similar to those set forth above with respect to claim 21. Accordingly, Levien cannot anticipate claim 35...”
On p. 13 (bottom), “But as Levine discloses, these indications (e.g. touch screen selection, visual or audible indication) are new indications that may be provided in response to receipt of a second call – not in response to selection of images of devices 102, 110, 112, or 116 that the Office alleged constituted the claimed ‘one or more indicators.’” ; and 
On p. 13 (bottom) and p. 14 (top), “Moreover, providing new indications in response to a second call does not constitute ‘causing a device indicator corresponding to the selected device to change’ in response to ‘an input selecting a device indicator from the displayed on or more device indicators.’”
The Examiner respectfully disagrees.

	Claim 1 recites the limitation, “displaying, on the one or more available devices, one or more device indicators corresponding to the detected one or more available devices during the active communication session” and “receiving, from an available device of the one or more available devices, an input selecting the displayed one or more device indicators, during the active communication session.”  Applicant argues on p. 12 (top), “Although…nothing in Levien teaches that representations of the devices in the images captured by one or more of devices 102, 110, 112, or 116 themselves may be selected to select of the devices 102, 110, 112, or 116…” 
According to Levien, (Fig. 4; para. [0080], lines 1-9, “second device 102 may be enabled to control at least some aspects of the call ( or portion or portions thereof) transferred from the first device 112. Enabling the second device 102 to control at least some aspects of the call of the first device 112 may include providing an emulation of controls of the first device on the second device. Emulation 414 of at least some control aspects of the first device 112 may be presented on a display 104 of the second device 102…” discloses that representations of the devices in the images captured by one or more of devices 102, 110, 112, or 116 themselves may be selected to select of the devices 102, 110, 112, or 116. Enabling the second device 102 to control at least some aspects of the call of the first device 112 may include enabling control of the call of the first device 112 via voice commands to the second device 102, enabling control of the call to the first device 112 via gestures to the second device 102, Enabling the second device 102 to control at least some aspects of the call of the first device 112 may include enabling control of the call of the first device 112 via voice commands to the second device 102, enabling control of the call to the first device 112 via gestures to the second device 102 (para. [0081).

Applicant argues on p. 12 (middle), “Independent claim 35, although of a different scope from claim 21, includes elements similar to those set forth above with respect to claim 21. Accordingly, Levien cannot anticipate claim 35....”
In response to applicant’s argument that the references fails to anticipate claim 35, it is noted that Independent claim 35 has the same arguments as claim 21 and are responded to using the same rationale as claim 21 (paras [0080]-[0081]). 
Claims 22-27 and 36-40 depend on independent claims 21 and 35 and are responded to using the same rationale. 

	Claim 28 recites the limitation, “displaying, on the one or more available devices, one or more device indicators corresponding to the detected one or more available devices during the active communication session” and “receiving, from an available device of the one or more available devices, an input selecting the displayed one or more device indicators, during the active communication session; in response to receiving to receiving the input…causing the selected device indicator to change.” 
Applicant argues on p. 13 (bottom), “But as Levine discloses, these indications (e.g. touch screen selection, visual or audible indication) are new indications that may be provided in response to receipt of a second call – not in response to selection of images of devices 102, 110, 112, or 116 that the Office alleged constituted the claimed ‘one or more indicators.’”
According to Levien, (Fig. 4; para. [0081], lines 4-9 and [0082], lines 1-3, “commands to the second device 102, enabling control of the call to the first device 112 via gestures to the second device 102, controlling connection and/or disconnection of the call of the first device 112, enabling control of the status of the call of the first device 112, and/or enabling control of data recording features of the call of the first device 112. In response to transfer of the call to the second device 102 or devices, one or more parts of the first device 112 may be placed into a sleep mode…” discloses in response to selection of images of devices 102, 110, 112, or 116. In Fig. 4, the indicator 414 (icon) appears on the desktop computer 102. Selection/activation of the second device 414 by the first device places the first device into sleep mode which constitutes a change in modality.


Claim 28 recites the limitation, “receiving from an available device of the one or more available devices, an input select, a device indicator form the displayed one or more device indicators, during the active communication session; and in response to receiving eh input: routing transmissions related to the active communication session to a selected device associated with the selected device indicator; and causing he selected device indicator to change.”  Applicant argues on p. 13 (bottom) and p. 14 (top), “Moreover, providing new indications in response to a second call does not constitute ‘causing a device indicator corresponding to the selected device to change’ in response to ‘an input selecting a device indicator from the displayed on or more device indicators.’”
According to According to Levien, (para. [0081], lines 4-9 and [0082], lines 1-3, “commands to the second device 102, enabling control of the call to the first device 112 via gestures to the second device 102, controlling connection and/or disconnection of the call of the first device 112, enabling control of the status of the call of the first device 112, and/or enabling control of data recording features of the call of the first device 112. In response to transfer of the call to the second device 102 or devices, one or more parts of the first device 112 may be placed into a sleep mode…” discloses causing a device indicator (icon) corresponding to the selected device to change in response to ‘an input selecting a device indicator from the displayed on or more device indicators. In Fig. 4, the indicator 414 (icon) appears on the desktop computer 102. Selection/activation of the second device 414 by the first device places the first device into sleep mode which constitutes a change in modality.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 21-28 and 30-40 are rejected under pre-AIA  35 U.S.C. 102(A) as being anticipated by Levien et al. (US 20060115067 Al, hereinafter Levien).
Regarding claim 21, Levien discloses a computer-implemented method for managing communications, comprising: 
detecting one or more available devices during an active communication session using one or more locations of the one or more available devices (paras. [0016], lines 9-10, wireless communication device 112 may also transmit and receive various forms of non-voice data...; [0025], Detecting a second communication device 102, 110, or 116 in proximity to a first communication device 112 engaged in a call…); 
displaying, on the one or more available devices, one or more device indicators (icon) corresponding to the detected one or more available devices during the active communication session (Fig. 4; paras. [0025], may include identifying the second device 102, 110, or 116 visually, e.g. from one or more images captured by the first 112 or second devices 102, 110, 116…; [0080], lines 1-9, second device 102 may be enabled to control at least some aspects of the call ( or portion or portions thereof) transferred from the first device 112. Enabling the second device 102 to control at least some aspects of the call of the first device 112 may include providing an emulation of controls of the first device on the second device. Emulation 414 of at least some control aspects of the first device 112 may be presented on a display 104 of the second device 102; [0081]); 
receiving, from an available device of the one or more available devices, an input selecting, one of the displayed one or more device indicators (icon) during the active communication session (Fig. 4; paras. [0025]; [0037], lines 1-5, the second device is a computer 102, its display may show an option which, if selected, may initiate call transfer…; [0080], lines 1-9, second device 102 may be enabled to control at least some aspects of the call ( or portion or portions thereof) transferred from the first device 112. Enabling the second device 102 to control at least some aspects of the call of the first device 112 may include providing an emulation of controls of the first device on the second device. Emulation 414 of at least some control aspects of the first device 112 may be presented on a display 104 of the second device 102…; [0081], lines 1-9; [0082], Enabling the second device 102 to control at least some aspects of the call of the first device 112 may include enabling control of the call of the first device 112 via voice commands to the second device 102, enabling control of the call to the first device 112 via gestures to the second device 102, controlling connection and/or disconnection of the call of the first device 112, enabling control of the status of the call of the first device 112, and/or enabling control of data recording features of the call of the first device 112.); and 
in response to receiving the input, routing transmissions related to the active communication session to a selected device associated with the selected one of the displayed one or more device indicators (paras. [0025]; [0037], lines 1-5, transfer may occur after user manipulation of a control on the second device 102, 110, or 116…; [0081], lines 4-9 and [0082], lines 1-3, commands to the second device 102, enabling control of the call to the first device 112 via gestures to the second device 102, controlling connection and/or disconnection of the call of the first device 112, enabling control of the status of the call of the first device 112, and/or enabling control of data recording features of the call of the first device 112. In response to transfer of the call to the second device 102 or devices, one or more parts of the first device 112 may be placed into a sleep mode…).

Regarding claim 22, Levien the computer-implemented method of claim 21, further comprising: 
in response to receiving the device selection input, causing a device indicator (icon) corresponding to the selected device to change (Fig. 4; paras. [0081], lines 4-9 and [0082], lines 1-3, sleep mode).

Regarding claim 23, Levien the computer-implemented method of claim 21, further comprising: 
receiving proximity information corresponding to one or more additional available devices (paras. [0037]; [0075]; [0081], lines 4-9 and [0082], lines 1-3). 
causing to display one or more device identifiers corresponding to the one or more additional available devices during the active communication session paras. [0025]; [0037], lines 1-5); and 
wherein routing the transmissions to the selected device comprises routing the transmission to one of the one or more additional available devices (paras. [[0037; [0075]; [0081], lines 4-9 and [0082], lines 1-3).

Regarding claim 24, Levien the computer-implemented method of claim 21, further comprising: 
in response to receiving the device selection input, determining media capabilities of the selected device (paras. [0053]; [0058]; [0081], lines 4-9 and [0082], lines 1-3). and 
wherein routing transmissions related to the active communication session comprise routing transmission based on the media capabilities of the selected device (para. [0059]).

Regarding claim 25, Levien the computer-implemented method of claim 21, further comprising: 
causing to display a session identifier corresponding to the active communication session at the selected device (paras. [0075], the first device 112 may continue to monitor aspects of the call after the call is transferred to the second device 102 (or multiple devices). This monitoring may include the first device 112 recording call information after the call has been transferred…; [0081], lines 4-9 and [0082], lines 1-3); and 
in response to receiving a session selection input from the selected device, routing transmissions related to the active communication session to the selected device (paras. [0025]; [0037], lines 1-5; [0081], lines 4-9 and [0082], lines 1-3).

Regarding claim 26, Levien the computer-implemented method of claim 21, further comprising: 
receiving location data corresponding to the one or more locations of the one or more available devices (Fig. 4; paras. [0025]; [0037], lines 1-5; [0080], lines 1-9; [0081], lines 1-9; [0082]).

Regarding claim 27, Levien the computer-implemented method of claim 21, wherein routing transmissions related to the active communication session comprises routing audio data, video data, or text data (Figs. 4 and 6; paras. [0025]; [0037], lines 1-5; [0080], lines 1-9; [0081], lines 1-9; [0082]; [0087]).

Claims 28, 30-32 and 35-39 incorporates substantively all the limitations of claims 21-25 in non-transitory computer readable medium and system forms rather than method form and are rejected under the same rationale (processor and memory).

Claim 33 incorporates substantively all the limitations of claim 26 in non-transitory computer readable medium form rather than method form and is rejected under the same rationale.

Claims 34 and 40 incorporates substantively all the limitations of claim 27 in non-transitory computer readable medium and system forms rather than method form and are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457